            Case 1:19-cv-00138-PGG Document 61 Filed 08/27/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ANDREW PROKOS,
                            Plaintiff,

              - against -                                               ORDER

HAUTE LIVING, INC. and DOES 1-10,                                  19 Civ. 138 (PGG)

                            Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

                On or before September 4, 2020, the parties will submit a joint letter stating

whether they wish to engage in settlement discussions over the subsequent thirty days. In this

letter, the parties will also address the statute of limitations issue regarding the third photograph

at issue in this litigation, as well as the proposed motion to amend. If Plaintiff wishes to move to

amend, and if Defendants oppose such a motion, the parties will include a proposed briefing

schedule.

Dated: New York, New York
       August 27, 2020
